Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the magnetically triggered lock mechanism as claimed in independent claims 1, 10, and 19 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding Claims 1, and 19, in light of applicant remarks and amendments, the prior art of record including Miyamoto et al US 5377513 A and Wadsworth et al US 6474120 B1, has been overcome. Miyamoto teaches a magnetically triggered locking mechanism having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a magnetically triggered locking device having a trigger housing that is translatable along an axis parallel to the longitudinal axis of a bolt, the translating movement being in the vertical direction. Wadsworth teaches a magnetically triggered locking device having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a magnetically triggered locking mechanism with a magnet disposed in a trigger housing that is translatable along an axis parallel to the longitudinal axis of a bolt, the translating movement being in the vertical direction. New references cited also fail to teach each and every limitation of the claims, specifically a magnetically triggered locking mechanism with a bolt biased towards the extended position, and a trigger housing being translatable along an axis parallel to a longitudinal axis of the bolt, the translating movement being in the vertical direction.
Regarding Claim 10, in light of applicant remarks and amendments, the prior art of record including Wadsworth et al US 6474120 B1, has been overcome. This reference teaches a magnetically triggered locking mechanism having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a magnetically triggered locking mechanism having a trigger housing being translatable along an axis parallel to a longitudinal axis of the bolt, the translating movement being in the vertical direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675